Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20539 PRO-FAC COOPERATIVE, INC. (Exact Name of Registrant as Specified in its Charter) New York 16-6036816 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 590 Willow Brook Office Park, Fairport, NY 14450 (Address of Principal Executive Offices) (Zip Code) Issuer's Telephone Number, Including Area Code (585) 218-4210 (Former name, former address and former fiscal year, if changed since last report Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. As of April 30, 2008. Common Stock  1,700,064 FORM 10-Q For the Quarterly Period Ended September 27, 2008 PRO-FAC COOPERATIVE, INC. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements 2 ITEM 2 . Managements Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3 . Quantitative and Qualitative Disclosures About Market Risk 14 ITEM 4T . Controls and Procedures 14 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 15 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3. Defaults Upon Senior Securities 15 ITEM 4. Submission of Matters to a Vote of Security Holders 15 ITEM 5. Other Information 15 ITEM 6. Exhibits 15 1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Unaudited condensed financial statements of Pro-Fac Cooperative, Inc. (Pro-Fac or the Cooperative) as of September 27, 2008, and for the three month periods ended September 27, 2008 and September 29, 2007, are presented on the following pages. The financial statements have been prepared in accordance with the Cooperatives usual accounting policies, are based, in part, on estimates and reflect all normal and recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results of the interim periods. This Part I also includes managements discussion and analysis of the Cooperatives financial condition as of September 27, 2008, and its results of operations for the three month period ended September 27, 2008. Pro-Fac Cooperative, Inc. Condensed Statements of Operations (Unaudited) (Dollars in Thousands) Three Months Ended September 27, September 29, Net sales $ $ Cost of sales ) ) Gross profit/(loss) (9 ) 9 Gain from transaction with Birds Eye Foods, Inc. and related agreements 0 Margin on delivered product 86 24 Selling, administrative and general expense ) ) Other income 22 9 Operating income/(loss) ) Distribution from Holdings LLC 0 Investment income Interest expense 0 (3 ) Income/(loss) before income taxes ) Income tax benefit 10 Net income/(loss) $ ) $ The accompanying notes are an integral part of these condensed financial statements. 2 Pro-Fac Cooperative, Inc. Condensed Balance Sheets (Unaudited) (Dollars in Thousands) ASSETS September 27, June 28, Current assets: Cash and cash equivalents $ $ Investments 0 Accounts receivable, trade Accounts receivable from Birds Eye Foods, Inc. Due from Farm Fresh First, LLC 0 Income taxes receivable Inventory Prepaid expenses and other current assets 86 Total current assets Fixed assets, net 11 12 Account receivable from Birds Eye Foods, Inc., long-term 0 Investment in Farm Fresh First, LLC 50 50 Total assets $ $ LIABILITIES AND SHAREHOLDERS AND MEMBERS SURPLUS Current liabilities: Accounts payable $ $ Other accrued expenses Due to Farm Fresh First, LLC 40 0 Amounts due members Total current liabilities Commitments and contingencies (Note 5) Common stock, par value $5, authorized - 5,000,000 shares; issued and outstanding 1,700,064 shares Shareholders and members surplus: Class A cumulative preferred stock, liquidation preference $25 per share, authorized 10,000,000 shares; issued and outstanding 1,773,839 shares Special membership interests Accumulated deficit ) ) Total shareholders and members surplus Total liabilities and shareholders and members surplus $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Pro-Fac Cooperative, Inc. Condensed Statements of Cash Flows (Unaudited) (Dollars in Thousands) Three Months Ended September 27, September 29, Cash Flows from Operating Activities: Net income/(loss) $ ) $ Adjustments to reconcile net income/(loss) to net cash provided by/(used in) operating activities: Depreciation 1 1 Gain from transaction with Birds Eye Foods, Inc. and related agreements 0 ) Change in assets and liabilities: Investments ) ) Accounts receivable ) ) Inventory ) ) Accounts payable and other accrued expenses Accrued income taxes ) ) Accrued interest expense 0 ) Amounts due members Other assets ) ) Net cash provided/(used) by operating activities ) Cash Flows from Investing Activities: Proceeds from Termination Agreement with Birds Eye Foods, Inc. 0 Distribution from Holdings LLC classified as a return of capital 0 Net cash provided by investing activities 0 Cash Flows from Financing Activities: Repayment of long-term debt 0 ) Redemption of retained earnings allocated to members 0 ) Cash dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed financial statements. 4 PRO-FAC COOPERATIVE, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS NOTE 1. DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business : Pro-Fac Cooperative, Inc. ("Pro-Fac" or the "Cooperative") is a New York agricultural cooperative corporation operating in one segment, the marketing of crops grown by its members. Basis of Presentation : The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q. Accordingly, they do not include all of the information required by GAAP for complete annual financial statement presentation. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results of operations have been included in the accompanying unaudited condensed financial statements. Operating results for the interim period ended September 27, 2008, are not necessarily indicative of the results to be expected for other interim periods or the full fiscal year. These financial statements should be read in conjunction with the consolidated financial statements and accompanying notes contained in the Pro-Fac Cooperative, Inc. Form 10-K for the fiscal year ended June 28, 2008. Cash and Cash Equivalents : Cash and cash equivalents include short-term investments, including money market accounts and commercial paper, with original maturities of three months or less. The Cooperative maintains its cash and cash equivalents in accounts, which, at times, may exceed federally insured limits or may not be federally insured. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk with respect to cash and cash equivalents. Cash and cash equivalents consisted of: September 27, June 28, (Dollars in Thousands) Checking accounts $ $ Money market accounts $ $ Investments : The Cooperative invests in commercial paper and bonds that are bought and held principally for the purpose of selling them in the near future. These investments are classified as trading securities and are recorded in current assets at fair value as determined from quoted prices in active markets for identical assets (Level 1) on the balance sheet date. The change in fair value during the period is reported in the Cooperatives condensed statement of operations included in investment income. Investments are summarized as follows at September 27, 2008: Unrealized Fair (Dollars in Thousands) Cost Gain Value Bonds $ 9,706 $ 4 $ 9,710 Investment in Birds Eye Holdings, LLC : The Cooperative accounts for its investment in Birds Eye Holdings LLC (Holdings LLC), a Delaware limited liability company and indirect parent company of Birds Eye Foods, Inc. (Birds Eye Foods) under the cost method of accounting. Under the cost method, the Cooperatives share of earnings or losses is not included in the Cooperatives balance sheet or statement of income and the Cooperative does not record its proportionate share of other comprehensive income and loss items of Holdings LLC. As a result of a $120.1 million distribution received from Holdings LLC during the first quarter of fiscal year 2008, Pro-Facs recorded investment in Holdings LLC was reduced to zero. However, Pro-Fac continues to own an approximate 40% interest in Holdings LLC through its ownership of Class B common units. Investment in Farm Fresh First, LLC : Pro-Fac owns a 5.55% membership interest in Farm Fresh First, LLC (Farm Fresh) and has entered into an agricultural services agreement with Farm Fresh. Under the services agreement, Farm Fresh provides Pro-Fac with agricultural and administrative services and acts as Pro-Facs exclusive sales agent for the sale of agricultural products grown by Pro-Fac member-growers located in New York State, which are not subject to existing supply agreements. Certain members of Pro-Fac own the majority of the membership interests of Farm Fresh either directly or indirectly through entities owned or controlled by them, including three members of Pro-Facs Board of Directors who own their interests indirectly through affiliated entities and who serve as directors on the Farm Fresh board of directors. Pro-Fac accounts for this investment using the cost method. Accordingly, distributions of earnings are reported as income and distributions that represent a return of capital reduce the carrying value of the related investment. No distributions were received in the first quarter of fiscal year 2009. 5 Gain from Transaction with Birds Eye Foods and Related Agreements : In connection with the acquisition by Vestar/Agrilink Holdings LLC, a Delaware limited liability company, and certain co-investors (collectively, Vestar) of Birds Eye Foods on August 19, 2002 (the Transaction), Pro-Fac and Birds Eye Foods entered into a termination agreement (the Termination Agreement), pursuant to which the 1994 marketing and facilitation agreement between Pro-Fac and Birds Eye Foods was terminated, and in consideration of such termination, Pro-Fac was entitled to the payment of a termination fee of $10.0 million per year for five years with the last $2.0 million installment received in July 2007. Payments under the Termination Agreement were considered additional consideration related to the Transaction. Accordingly, the portion of the payments received under the Termination Agreement related to Pro-Facs ownership percentage in Holdings LLC was recorded as a reduction to Pro-Facs investment in Holdings LLC. The remaining portion of payments received was recognized as additional gain on the Transaction with Birds Eye Foods in the period it was received.
